Title: From George Washington to Thomas Knox, 26 December 1757
From: Washington, George
To: Knox, Thomas

 

Sir,
Mount Vernon Virga 26th December 1757

Your favour of the 28th September came to hand the 20th Instt. My Goods, that is such part as you have sent me I am told will be round from Rappahannock River shortly—I can’t help expressing great concern, and some Surprize at your not sending the following Articles, which were Included in an Invoice sent the 18th Jany last, the Receipt of which you acknowledge (viz.)

4 dozn plaid Hose
½ dozn Scythes & Stones
4 Curry Combs & Brushes
1 Dozn Weeding Hoes
1 dozn narrow & ½ dozn Grubg Do
20M 8d. Nails
20M 10d. Ditto—10M 20d.
20M 4d. Ditto 5M 6d. and
1 Dozn Logwood Axes.

These are Articles Sir, I greatly wanted, and must now be obligd to buy in the Country for this years use at exorbitant prices and that perhaps after sending over good part of the Country before they can be procurd.
On board the Nugent Only I have 14 Hogsheads Tobo of the best Mountn Sweetscented—your best endeavours in the Sales will be exerted I hope in my favour—Tobo of the like kind, sent by my acquaintances to the London Market commands great prices, and this of mine made upon the same sort of Land as theirs is and handled equally as Neat will, I flatter myself, sell full as high in that of Bristol.
The nett proceeds of this Latter, and Balle of the former Tobo please to pay to Mr Richd Washington of London, who is directed to draw upon you to the amount. Please also to Insure one hundd pounds on the 14 Hogsheads, a Sum much less than the value of the Tobacco but I choose to risk part—I doubt not of hearing from you soon & receiving Accounts of Sales, & Acct Currt. I am Sir Yr Most Obedt Hble Servt

Go: Washington

